UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1467


JOSEPH M. ROBERTS,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:07-cv-03417-HMH)


Submitted:   May 24, 2010                 Decided:    June 14, 2010


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robertson H. Wendt, Jr., LAW OFFICES OF ROBERTSON WENDT, North
Charleston, South Carolina, for Appellant.    W. Walter Wilkins,
United States Attorney, Marvin J. Caughman, Assistant United
States Attorney, Michael A. Thomas, Special Assistant United
States Attorney, Donna L. Calvert, Acting Regional Chief
Counsel, Gary Sultz, Assistant Regional Counsel, Sandra T.
Krider,    Assistant   Regional    Counsel,    SOCIAL   SECURITY
ADMINISTRATION, Office of the General Counsel, Denver, Colorado,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Joseph M. Roberts appeals the district court’s order

accepting     the   recommendation     of    the   magistrate      judge     and

affirming     the     Commissioner’s        decision     denying      Roberts’

applications for disability insurance benefits and supplemental

security    income.     We   have    reviewed   the    record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Roberts v. Astrue, No. 9:07-cv-03417-HMH

(D.S.C. Feb. 20, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and    argument   would    not   aid    the

decisional process.

                                                                      AFFIRMED




                                       3